 


110 HRES 292 EH: Expressing the sense of the House of Representatives that schools should celebrate National Garden Month through a curriculum that includes outdoor learning.
U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 292 
In the House of Representatives, U. S.,

April 25, 2007
 
RESOLUTION 
Expressing the sense of the House of Representatives that schools should celebrate National Garden Month through a curriculum that includes outdoor learning. 
 
 
Whereas individuals in the United States desire a healthy environment for the future; 
Whereas teaching children to appreciate, respect, and protect the environment will have long-term benefits because children are the next generation of environmental stewards; 
Whereas greater exposure to nature through outdoor learning and play is recognized as essential to the physical, emotional, and mental development and health of children; 
Whereas gardening exposes children to the outdoors while increasing their knowledge of plant cultivation and soil ecosystems; 
Whereas research has shown that gardening positively impacts not only environmental attitudes, but also nutritional attitudes, interpersonal skills, and self-esteem; and 
Whereas the National Gardening Association recognizes April as National Garden Month: Now, therefore, be it  
 
That it is the sense of the House of Representatives that schools throughout the United States should celebrate National Garden Month through a curriculum that includes outdoor learning through gardening. 
 
Lorraine C. Miller,Clerk.
